Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the Second Office Action on the merits of Application No. 17/510146, filed on 10/25/2021. Claims 35-54 are still pending in the application.
	The First Office Action dated 09/20/22 is vacated. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 35-38, 41, 45-47, 50, and 54 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by DE 103 21 076 to Stein (henceforth referred to as Stein).
Regarding claims 35-38 and 41, Stein discloses a fork (Fig. 1) for a forklift truck comprising: 
a toe portion (i.e. Fig. 1, ref. 16, and 
an elongated body portion (i.e. Fig. 1, ref. 10) coupled to the toe portion, the elongated body portion comprising a load portion (i.e. Fig. 1, ref. 12) and a truss portion (i.e. Fig. 1, sides ref. 18), wherein the truss portion and the load portion form an enclosed space along a length of the elongated body portion; 
wherein the load portion and the truss portion of the elongated body portion are formed as a single piece (i.e. Machine Translation page 3, 8th paragraph: “the square tube 12 is… prefabricated as a continuous casting profile and only needs to be cut”). 
Wherein the enclosed space comprises at most two openings, one at a first end of the elongated body portion and, if included, the other at a second end of the elongated body portion where the second end is on an opposite end of the elongated body portion from the first end (i.e. Fig. 1, ref. 10 drawn with two ends).
Wherein the truss includes a first sidewall (i.e. Fig. 1, ref. 18 side wall on the right) coupled with the load portion, a first cross beam (i.e. Fig. 1, bottom side of ref. 10) coupled with the first side wall, and a second side wall (i.e. Fig. 1, ref. 18 side wall on the left) coupled with the first cross beam. 
Wherein the second side wall (i.e. Fig. 1, ref. 18 on the left) is further coupled wit the load portion (i.e. Fig. 1, ref. 12). 
Wherein the load portion includes a flat surface (i.e. Fig. 1, ref. 12) extending longitudinally away from the toe and a stiffener (i.e. Fig. 1, ref. 19) rigidly connected to, and extending from, the flat surface, wherein the stiffener is sized and located to inhibit longitudinal bending of the body. 
Regarding claims 45-47, 50, and 54, Stein discloses a fork (i.e. Fig. 1) for a forklift truck comprising: 
a toe portion (i.e. Fig. 1, ref. 16); and 
an elongated body portion (i.e. Fig. 1, ref. 10) coupled to the toe portion, the elongated body portion comprising a load portion (i.e. Fig. 1, ref. 12) and a truss portion (i.e. Fig. 1, sides ref. 18) coupled to the load portion; 
wherein the truss portion includes a first side wall (i.e. Fig. 1, ref. 18 side wall on the right) with a first end and a second end opposite the first end, and a second sidewall (i.e. Fig. 1, ref. 18 side wall on the left) with a first end and a second end opposite the first end, and the first end of the first sidewall is coupled with the first end of the second side wall by a first intermediary element (i.e. Fig. 1, ref. 12), and the second end of the first sidewall is coupled with the second end of the sidewall by a second intermediary element (i.e. Fig. 1, bottom side of ref. 10); 
wherein the load portion comprises a flat surface (i.e. Fig. 1, ref. 12) extending longitudinally away from the toe; and 
wherein the load portion and the truss portion of the elongated body portion are formed as a single piece (i.e. Machine Translation page 3, 8th paragraph: “the square tube 12 is… prefabricated as a continuous casting profile and only needs to be cut”). 
Wherein the first intermediary element is the load portion (i.e. Fig. 1, ref. 12). 
Wherein the second intermediary element is a cross beam (i.e. Fig. 1, bottom side of ref. 10 is a cross beam). 
Further comprising a stiffener (i.e. Fig. 1, ref. 19) rigidly connected to, and extending from, the flat surface, wherein the stiffener is sized and located to inhibit longitudinal bending of the body.
Wherein the second intermediary element comprises one or more elements selected from the group comprising cross beams (i.e. Fig. 1, bottom side of ref. 10 is a cross beam) and struts.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 35-54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 10, 12-15 of U.S. Patent No. 11,235,963 to Dunigan. 
Dunigan teaches all the limitations of claims 45-54 but does not specifically use the same language as the claimed invention. However, the limitations are similar. For example Dunigan’s first and second strut can be called first and second sidewalls. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825. The examiner can normally be reached M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEM M TRAN/Examiner, Art Unit 3654